The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of a minor informality:
	Replace paragraph [0001] under the BACKGROUND with the following paragraph:
-- [0001]	This application is a continuation of U.S. Patent Application No. 16/780,898, entitled “METHODS FOR FABRICATION, MANUFACTURE AND PRODUCTION OF ENERGY HARVESTING COMPONENTS AND DEVICES,” which was filed in the United States Patent and Trademark Office (USPTO) on February 3, 2020, which was a Continuation of U.S. Patent Application No. 16/167,397, filed in the USPTO on October 22, 2018, entitled “DEVICES AND SYSTEMS INCORPORATING ENERGY HARVESTING COMPONENTS/DEVICES AS AUTONOMOUS ENERGY SOURCES AND AS ENERGY SUPPLEMENTATION, AND METHODS FOR PRODUCING DEVICES AND SYSTEMS INCORPORATING ENERGY HARVESTING COMPONENTS/DEVICES,” which issued as U.S. Patent No. 10,770,507 on September 8, 2020, the disclosure of which is hereby incorporated herein by reference in its entirety; which was a continuation of U.S. Patent Application No. 15/999,006, filed in the USPTO on August 20, 2018, entitled “METHODS FOR FABRICATION, MANUFACTURE AND PRODUCTION OF ENERGY HARVESTING COMPONENTS AND DEVICES,” which issued from the USPTO as U.S. Patent No. 10,553,774 on February 4, 2020, the disclosure of which is incorporated herein by reference in its entirety; U.S. Patent Application No. 15/999,006 was a continuation of U.S. Patent Application No. 15/095,063, entitled “METHODS FOR FABRICATION, MANUFACTURE AND PRODUCTION OF ENERGY HARVESTING COMPONENTS AND DEVICES,” filed on April 9, 2016, which issued from the USPTO as U.S. Patent No. 10,056,538 on August 21, 2018, the disclosure of which is incorporated herein by reference in its entirety; U.S. Patent Application No. 16/780,898 was also a continuation in part of U.S. Patent Application No. 16/133,614, entitled “ENERGY HARVESTING COMPONENTS AND DEVICES,” filed in the USPTO on September 17, 2018, which issued as U.S. Patent No. 10,707,267 on July 7, 2020, the disclosure of which is incorporated herein by reference in its entirety; U.S. Patent Application No. 16/133,614 was a continuation of U.S. Patent Application No. 15/095,061, entitled “ENERGY HARVESTING COMPONENTS AND DEVICES,” filed in the USPTO on April 9, 2016, which issued as U.S. Patent No. 10,079,561 on September 18, 2018, the disclosure of which is incorporated herein by reference in its entirety; this application was also a continuation in part of U.S. Patent Application No. 15/095,065, entitled “INTEGRATED CIRCUIT COMPONENTS INCORPORATING ENERGY HARVESTING COMPONENTS/DEVICES, AND METHODS FOR FABRICATION, MANUFACTURE AND PRODUCTION OF INTEGRATED CIRCUIT COMPONENTS INCORPORATING ENERGY HARVESTING COMPONENTS/DEVICES,” filed in the USPTO on April 9, 2016, which issued as U.S. Patent No. 9,786,718 on October 10, 2017, the disclosure of which is incorporated by reference herein in its entirety; and this application was also a continuation in part of U.S. Patent Application No. 15/095,066, entitled “DEVICES AND SYSTEMS INCORPORATING ENERGY HARVESTING COMPONENTS/DEVICES AS AUTONOMOUS ENERGY SOURCES AND AS ENERGY SUPPLEMENTATION, AND METHODS FOR PRODUCING DEVICES AND SYSTEMS INCORPORATING ENERGY HARVESTING COMPONENTS/DEVICES,” filed in the USPTO on April 9, 2016, which issued as U.S. Patent No. 9,793,317 on October 17, 2017, the disclosure of which is incorporated by herein reference in its entirety . The disclosures of each of the above patents, patent applications, and patent publications are hereby incorporated by reference herein in their entireties.	--
Non-Statutory Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998).

3.	Claims 1-20 are rejected on the ground of a Nonstatutory Double Patenting as being unpatentable over claims 1-14 of the conflicted U.S. Patent No. 10,056,538 to Boyd, et al.  
Although the two claims sets are not totally identical of the pending claim 1 (i.e., arranging a dielectric layer in a gap between the first functional layer and the second functional layer, a thickness of the gap being in a range of 100 angstroms or less, the second work function value being at least 1.0 eV higher than the first work function value, and a structure of the energy harvesting element causing the energy harvesting element to generate a useable electric potential by promoting electron migration via quantum tunneling, resulting in an accumulation of electrons migrating from the first functional layer to the second functional layer) compared to the conflicted claim 1 of U.S. Patent 10,056,538 (i.e., arranging a second conductor layer having a first surface and a second surface opposite the low work function layer, the first surface of the second conductor layer facing the low work function layer, the second conductor layer being formed of a second conductive material and arranged to form a gap between the low work surface layer and the first surface of the second conductor layer, the gap being in a range of 100 nm or less in thickness in a direction orthogonal to the first surface of the second conductor layer, the first surface of the second conductor layer having a second work function value, the second work function value being at least 1.0 eV higher than the first work function value, a structure of the energy harvesting element causing the energy harvesting element to generate an electric potential …) and its dependent claims, the claims at issues are not patentably distinct from each other.
4.	A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or (d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  
See MPEP §706.02(l)(1)-(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  The Terminal Disclaimer must be signed in compliance with 37 CFR 1.321(b).

Contact Information
5.	To inquire about this communication, contact Examiner Calvin Lee at (571) 272-1896 Mon-Fri 9AM-5PM.  If attempt to call Examiner (calvin.lee1@uspto.gov) by phone is unsuccessful, the Examiner’s Supervisor, Kenneth Parker, can be reached at (571) 272-2298.  To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
	Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
September 26, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815